                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

JERRY REESE                                                              PLAINTIFF
ADC #658359

V.                          No. 3:18CV00243-KGB-JTR

P. MARSHALL, Administrative Assistant,
Poinsett County Sheriff’s Department, et al.                        DEFENDANTS


                                      ORDER

      Plaintiff Jerry Reese (“Reese”) has filed a Motion to Withdraw (Doc. 26) his

previously filed Motion for Summary Judgment, Brief in Support, and Declaration

(Docs. 22-24). Reese’s Motion to Withdraw is GRANTED. The Clerk is directed to

STRIKE the designated pleadings from the record.

      Also pending is Reese’s Motion to Extend Time (Doc. 16)¸which appears to

have been related to his Motion for Summary Judgment. Thus, his Motion to Extend

Time is DENIED as moot.

      Finally, Defendants have filed, under seal, two videos of the alleged use of

force against Reese on July 27, 2018. They state that no photographs exist of Reese

or his alleged injuries after the incident. Doc. 17 (sealed). The Court concludes that

Defendants have timely and properly complied with the Court’s April 4, 2019 Order

(Doc. 13).
IT IS SO ORDERED this 3rd day of August, 2019.



                             ____________________________________
                             UNITED STATES MAGISTRATE JUDGE




                               2
